—Order unanimously affirmed without costs. Memorandum: Petitioner established by a preponderance of the evidence that respondent, the child’s grandmother, knew or reasonably should have known that the child had been sexually abused and failed to protect her from further harm (see, Family Ct Act § 1012 [f] [i] [B]; see also, Matter of Jasmin O., *1112222 AD2d 240; Matter of Lynelle W., 177 AD2d 1008). Respondent’s counsel provided meaningful representation (see, Matter of Daryl S., 180 AD2d 639, 640, appeal dismissed 79 NY2d 1040). At the fact-finding hearing, respondent consented to Family Court’s consideration of the finding that the child had been abused by the child’s father. Thus, respondent waived her present contention that the court erred in considering that finding in making its determination. (Appeal from Order of Jefferson County Family Court, Hunt, J.—Neglect.) Present— Denman, P. J., Green, Callahan, Balio and Fallon, JJ.